DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 2, 2022 have been fully considered but they are not persuasive. Applicant’s sole argument is that Evans disclosure of generating a reduced quality version of high quality media content does not equate to applicant’s claimed invention of encoding video streams. In response, Evans explicitly states high quality media content is modified by applying an increased compression rate (Evans col. 4 line 61 - col. 5 line 23). Applying a compression rate is a definition of encoding.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (9,191,605, provided by applicant) [Evans].
Regarding claims 1 and 11-15, Evans discloses a video stream monitoring system comprising a source encoder comprised in a video broadcasting headend, and a remote monitoring device, wherein:
the source encoder comprises a source encoder processor and a source encoder memory operatively coupled to the source encoder processor (interconnect device 10 generates independently encoded streams of content for transmission to a monitoring device, col. 4 line 61 - col. 5 line 23), wherein the source encoder processor is configured for:
generating encoded multimedia content signals based on the encoding of monitored video streams respectively corresponding to one or more monitoring points along a workflow chain of the video broadcasting headend configured for one or more video channels broadcasted by the headend (reduced quality version of video stream at a relay device, col. 4 line 61 - col. 5 line 23);
transmitting the encoded multimedia content signals to the remote monitoring device through a content distribution network (sent to monitoring device 16, see fig. 1 and col. 6 lines 33-48); and
the remote monitoring device comprises a remote monitoring device processor and a remote monitoring device memory operatively coupled to the remote monitoring device processor (fig. 2, monitoring devices 16A-C), wherein the remote monitoring device processor is configured for:
receiving the encoded multimedia content signals; displaying one or more of the received encoded multimedia content signals for monitoring the corresponding monitored video streams (col. 8 line 48 - col. 9 line 3).

Regarding claims 2 and 16, Evans discloses the method and device according to claims 1 and 13, wherein the encoded multimedia content signals are transmitted to the remote monitoring device using low latency chunk encoding and transfer mechanisms (IPTV, col. 8 lines 26-43).

Regarding claims 3 and 17, Evans discloses the method and device according to claims 1 and 13, further comprising: receiving, by a player comprised in the remote monitoring device, the encoded multimedia content signals; and displaying one or more of the received encoded multimedia content signals for monitoring the corresponding monitored video streams (col. 8 line 48 - col. 9 line 3).

Regarding claims 4 and 18, Evans discloses the method and device according to claims 1 and 13, wherein one or more of the monitored video streams are downscaled by one or more downscaling engines prior to being encoded to generate the encoded multimedia content signals (col. 5 lines 5-23).

Regarding claim 7, Evans discloses the method according to claim 4, further comprising: multiplexing, by one or more video multiplexing engines, a plurality of downscaled monitored video streams prior to being encoded by the one or more source encoders into the encoded multimedia content signals (plural channels, col. 8 line 48 - col. 9 line 3).

Regarding claim 10, Evans discloses the method according to claim 1, further comprising: upon detection of an issue on an impacted video channel broadcasted by the headend, monitoring one or more video streams of the impacted video channels according to the method of any of the preceding claims, wherein a Group Of Picture, GOP, structure of a monitored video stream of the impacted video channel is modified to only include I video frames and/or P video frames (slideshow, col. 8 lines 26-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Edpalm et al. (2018/0270482, of record) [Edpalm].
Regarding claims 5, 6, 19, and 20 Evans discloses the method and device according to claims 1, 4, 13 and 18, further comprising: configuring the source of the multimedia content signals based on received configuration data (signals sent from monitoring device to control and configured the interconnect device, col. 6 lines 24-32 and col. 7 lines 1-4, and downscaling is performed specific to the monitoring device, col. 5 lines 5-23).
Evans fails to disclose the control information specifically comprises user input to configure the source encoders (downscaling engines).
In an analogous art, Edpalm teaches accepting user input to manually control the settings of an encoder as one of the finite number of solutions available to those of ordinary skill in the art for solving the problems of establishing proper encoding parameters for an encoding device (paragraph 0006).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Evans to include the control information specifically comprises user input to configure the source encoders, as suggested by Edpalm. This is one of the known number of finite solutions to the problem of establishing encoding parameters for an encoder with the predictable result of ensuring proper encoding for desired media streams.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Tammela et al. (6,868,234, of record) [Tammela].
Regarding claim 8, Evans discloses the method according to claim 1, further comprising: monitoring first and second video streams of the video channel, wherein the first video stream corresponds to a first monitoring point along the workflow chain and the second video stream corresponds to a second monitoring point along the workflow chain (monitor multiple points, col. 8 lines 26-47).
Evans fails to disclose detection of an issue on an impacted video channel broadcasted by the headend corresponding to an issue point of the workflow chain for the impacted video channel and generating an alarm signal based on the detected issue wherein the first stream originates from a point prior to the issue point and the second stream originates from a point after the issue point.
In an analogous art, Tammela teaches detecting faults in a network, and providing content streams from points prior to the fault and after the fault in order to preserve service (col. 3 lines 31-46).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Evans to include detection of an issue on an impacted video channel broadcasted by the headend corresponding to an issue point of the workflow chain for the impacted video channel and generating an alarm signal based on the detected issue wherein the first stream originates from a point prior to the issue point and the second stream originates from a point after the issue point, as suggested by Tammela, for the benefit of maintaining network integrity by operating around identified issue points.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Walker et al. (2006/0104208, of record) [Walker].
Regarding claim 9, Evans discloses the method according to claim 1, but fails to disclose upon detection of an issue on an impacted video channel broadcasted by the headend, generating an alarm signal based on the detected issue, and prioritizing the monitoring of the impacted video channel over other video channels broadcasted by the headend.
In an analogous art, Walker teaches prioritizing the monitoring of network elements where an issue has been detected for the benefit of more quickly locating the cause and/or location of said issue (see abstract and paragraph 0019).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Evans to include upon detection of an issue on an impacted video channel broadcasted by the headend, generating an alarm signal based on the detected issue, and prioritizing the monitoring of the impacted video channel over other video channels broadcasted by the headend, as suggested by Walker, for the benefit of quickly locating any issue requiring attention by a human operator.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421